Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As U.S. 2014/0035332 A1, listed in the IDS filed 2 August 2019, is directed to a saddle and does not seem to possess prima facie relevance to the instant application, this references has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “realizing a neutral color characterized by … upon observation at an angle of 30o to 50o to the side” (emphasis added).  There are two issues with the limitation in question.  First, “to the side” lacks antecedent basis.  Furthermore, upon observation gives doubt as to whether the color characteristics is necessarily claimed, as “upon” may indicate a conditional clause.  For purpose of claim interpretation, o to 50o relative to an axis perpendicular to the coated glass.
As claims 2-8 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-8 are also held to be rejected.

Claim Objections
Claim 1 is objected to for the following issues:
-1) the preamble is recites a low-reflection coating glass; however, it is clear that the low reflection is applicable only to the visible spectrum (or from the 380 to 780 nm range), while the coated glass exhibits at least moderate level of reflection in the IR spectrum.  Thus, calling the coated glass one exhibiting low-reflection does not appear appropriate.  One suggestion is to change the preamble to just a “coated glass”.
-2) it is suggested that “wherein the coated glass exhibits” should replace “exhibiting”.
	
Allowable Subject Matter
Assuming the 35 U.S.C. 112(b) issues and the claim objections raised above are resolved via usage of limitations exhibiting greater clarity, claim 2 would be allowable if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,924,037 B1 (“Joret”).
Considering claims 1 and 7, Joret discloses a coated glass pane, wherein the coating applied to the glass pane comprises high refractive index layers alternating with low refractive index layer (Joret clm. 1 and various working examples).  Specifically, Joret discloses the usage of high refractive index (RI) material having RI of at least 2 and low RI material having RI of 1.46 (id. working examples), wherein at least some of the coated glass exhibits 0o visible transmission > 90% and 0o visible reflectance <5% (e.g. id. Ex. o reflection a* and b* values with magnitudes <5, wherein Joret discloses that to an observer viewing such a coated glass, said observer does not observe change in color depending on how the observer views the glass (id. col. 14 line 20-28), which is an indication of very small change in colorimetry values as a function of viewing angle.  Given that the 60o colorimetry values have magnitudes less than 10, and given that these colorimetry values are disclosed not to change drastically as a function of viewing angle, it may be surmised that reflection at 30o – 50o would either yield similar colorimetry values or that one would be motivated to make the necessary adjustments so that reflection at 30o – 50o would exhibit the claimed colorimetry values.
Although Joret does not disclose the infrared blocking characteristics of the coated glass, given that the coating disclosed is similar to the coating of the instant application (in using alternating high and low RI inorganic layers, wherein the inorganic materials disclosed are similar to those used in the instant application), the coating of Joret is expected to possess the claimed infrared blocking characteristic.  Joret thus renders obvious claim 1.
Considering claims 3-6, the high RI (e.g. tin oxide)and low RI (e.g. silica) materials meet the limitations of claims 3-6.
Considering claim 8, although Joret does not disclose the infrared reflectance of the coated glass, given that the coating disclosed is similar to the coating of the instant application (in using alternating high and low RI inorganic layers, wherein the inorganic materials disclosed are similar to those used in the instant application), the coating of Joret is expected to possess the claimed infrared reflectance characteristic.  

Concluding Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to antireflective coatings, in particular those made of alternating high RI/ low RI layers or those exhibiting low color shift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781